Filed 9/11/13 P. v. Gallegos CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B244827

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA098774)
         v.

RACHEL GALLEGOS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Mike
Camacho, Judge. Affirmed.
         Gideon Margolis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, James William Bilderback and
Peggy Z. Huang, Deputy Attorneys General, for Plaintiff and Respondent.
       Following a jury trial, appellant was found guilty of possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)). She was granted probation pursuant
to Proposition 36.
       The facts underlying the crime may be briefly stated as appellant merely requests
we review the trial court’s in camera hearing conducted pursuant to Pitchess v. Superior
Court (1974) 11 Cal.3d 531 (Pitchess). Simply put, appellant was observed by a sheriff’s
deputy stumbling down the street. The deputy watched as appellant placed a small
baggie in her sock. The baggie contained methamphetamine. Appellant testified in her
defense that the deputy lied about finding drugs on her person.
       In response to appellant’s Pitchess motion, the trial court found the defense was
entitled to an in camera hearing to review any civilian complaints in the deputy’s
personnel record that alleged the arresting deputy falsified reports or planted evidence.
After conducting the review, the trial court found no discoverable information.
       The mechanics of a Pitchess motion are well-established. “[O]n a showing of
good cause, a criminal defendant is entitled to discovery of relevant documents or
information in the confidential personnel records of a peace officer accused of
misconduct against the defendant. [Citation.] Good cause for discovery exists when the
defendant shows both ‘“materiality” to the subject matter of the pending litigation and a
“reasonable belief” that the agency has the type of information sought.’” [Citation.] . . .
If the defendant establishes good cause, the court must review the requested records in
camera to determine what information, if any, should be disclosed. [Citation.] Subject to
certain statutory exceptions and limitations [citation], ‘the trial court should then disclose
to the defendant “such information [that] is relevant to the subject matter involved in the
pending litigation.”’ [Citations.]” ( People v. Gaines (2009) 46 Cal. 4th 172, 179.)
       We have reviewed all material in the record regarding the Pitchess motion,
including the moving papers and the sealed transcripts of the in camera proceeding.
Those records are sufficient for us to conduct our independent review. (People v. Myers
(2007) 148 Cal.App.4th 546, 553.) We have found no abuse of discretion committed by
the trial court. (Ibid., citing People v. Mooc (2001) 26 Cal.4th 1216, 1228.)

                                              2
      The judgment is affirmed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           KUMAR, J. 


We concur:




      TURNER, P.J.




      MOSK, .J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                            3